Citation Nr: 0015095	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that, among other things, increased the rating for service-
connected psychiatric disability from 10 to 30 percent, and 
re-characterized it as PTSD.  (The veteran's service-
connected psychiatric disability had been previously 
characterized as anxiety, rated as 10 percent disabling since 
December 1978.)  The RO also denied a claim of entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant.  
By rating action of December 1997, the RO increased the 
rating for PTSD from 30 to 50 percent.  By rating action of 
March 1999, the RO granted a temporary total evaluation (100 
percent) for PTSD from December 22, 1997, to February 1, 
1998, based on a period of hospitalization.  See 38 C.F.R. 
§ 4.29.  The 50 percent rating was thereafter continued.  

Although claims of service connection for right hip 
disability and a back strain were developed for appellate 
review, these claims were granted by the December 1997 rating 
decision.  Consequently, the only issues remaining for the 
Board's review are those listed on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD results in his being 
unable to obtain or retain employment.

2.  The veteran's service-connected disabilities, which are 
productive of total impairment, do not cause blindness in 
both eyes with only light perception, loss or loss of use of 
both lower extremities, loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity, or the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

3.  The veteran is not entitled to permanent and total 
disability due to blindness in both eyes with 5/200 or less 
visual acuity or the anatomical loss or loss of use of both 
hands.


CONCLUSIONS OF LAW

1.  A 100 percent schedular rating for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.27, 4.3, 4.7, 4.132 (Diagnostic Code 9411) (1996).

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
1991); 38 C.F.R. § 3.809 (1999).

3.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant are not met.  38 U.S.C.A. § 2101(b) (West 
1991); 38 C.F.R. § 3.809a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed after the 
veteran filed his claim.  (The new criteria have been in 
effect since November 7, 1996.)  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (effective Nov. 7, 1996).  Therefore, 
adjudication of a claim for a higher rating must now include 
consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used to assign a rating.  Id.  (The Board 
notes that the veteran was advised of the new criteria in a 
January 1997 supplemental statement of the case (SSOC).)

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  Under the new schedular criteria, a 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 70 percent 
rating is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.  When the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, or when 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment, a 
50 percent rating is assignable.  Id.  

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

The more recent evidence includes a December 1994 letter from 
a private counselor indicating that the veteran had been a 
resident at a halfway house from February to June 1994.  The 
counselor opined that it was doubtful that the veteran would 
ever be able to acquire and/or retain gainful employment.

A VA psychiatrist, in March 1995, noted that the veteran had 
been treated since November 1994.  The psychiatrist noted 
that the veteran had PTSD symptoms including intrusive 
symptoms, intense flashbacks, severe hyperarousal, 
exaggerated startle response, very frequent rage outbursts, 
tremors, sleep pattern disturbances, and severe avoidant 
symptoms.  Although the veteran lived in a home with his 
family, his room was isolated in the basement.  The same VA 
psychiatrist, in June 1996, noted that, although the veteran 
had major physical sequelae secondary to combat wounds 
incurred in Vietnam (multiple gunshot wounds (GSWs) and the 
amputation of lower right leg), it was the psychiatrist's 
opinion that the veteran was completely disabled due to PTSD.  
The psychiatrist opined that the veteran's PTSD had severely 
affected his life.  It was noted that his three marriages had 
ended in divorce.  It was also noted that maintaining marital 
relationships had been impossible for the veteran due to his 
inability to maintain emotional bonds and the physical 
distance he would often need to avoid emotional and physical 
cues for intrusive events.  The psychiatrist noted that, 
during the veteran's last marriage, the veteran was reduced 
to living in the basement with minimal interaction with his 
wife and three children.  The psychiatrist opined that the 
veteran's extreme emotional defenses, learned in Vietnam when 
he was shot multiple times at close range and was the sole 
survivor of his unit, made social and occupational 
relationships impossible.  It was the psychiatrist's strong 
opinion that the veteran was totally disabled due to PTSD and 
was unable to maintain effective social relationships or 
occupational functioning.

At a July 1997 VA examination, the veteran's Global 
Assessment of Functioning (GAF) score was 45.  Severe PTSD 
was diagnosed.  The examiner opined that the veteran was 
severely industrially impaired.  A VA discharge summary shows 
that, when the veteran was hospitalized from December 1997 to 
February 1998, a GAF score of 35 was assigned.  Another VA 
discharge summary shows that the veteran was hospitalized 
from January to February 1999, when a GAF score of 35 for 
PTSD was assigned.

At a July 1999 VA examination, a GAF score of 40 was 
assigned.  The examiner opined that, in comparison to the 
veteran's previous examinations in 1994 and 1997, the veteran 
appeared to be functioning at the same or slightly lower GAF.  
The examiner further opined that the veteran continued to be 
unemployable for both psychiatric and medical reasons, and 
the veteran's interpersonal and social functioning was 
marginal.

Given the repeated references in the record to the veteran 
being totally disabled due to PTSD, unable to maintain 
effective social relationships or occupational functioning, 
and being unemployable due to PTSD, the Board is persuaded 
that the veteran is demonstrably unable to maintain 
employment due to PTSD.  In light of the old criteria, which 
allow for the assignment of a 100 percent rating when it is 
shown that the veteran is demonstrably unable to retain 
employment, the Board finds that the evidence supports a 
grant of a 100 percent schedular rating.

Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.

Specially Adapted Housing

The veteran requested a certificate of eligibility for 
assistance in acquiring specially adapted housing when he 
filed VA Form 26-4555 in February 1995.  A certificate of 
eligibility for assistance in acquiring specially adapted 
housing may be provided to a veteran "in acquiring a suitable 
housing unit with special fixtures or movable facilities made 
necessary by the nature of the veteran's disability, and 
necessary land therefor."  38 U.S.C.A. § 2101(a) (West 1991).  
Assistance in acquiring specially adapted housing may be 
extended to a veteran who is entitled to compensation for 
permanent and total disability due to:

(1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 

(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or

(3) the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, or 

(4) the loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809(b) (1999).  The phrase "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809.

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350 (1999).  The determination will 
be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
a foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i) (1999).

The veteran is rated as totally disabled as a result of the 
following service-connected disabilities:  PTSD (100 percent 
(see discussion above)); residuals of a gunshot wound (GSW), 
right leg, below knee amputation (40 percent); residuals of a 
GSW, right forearm with ulnar nerve involvement (major) (30 
percent); residuals of a GSW, left elbow with ulnar nerve 
involvement (20 percent); and chronic intermittent back 
strain (10 percent).  Service connection has also been 
established for the following disabilities and noncompensable 
ratings have been assigned for each:  left popliteal scar, 
scar residuals of shell fragment wound (SFW) left upper 
thorax with retained foreign body (RFB), scar residuals of 
SFW right pelvis and hip joints with RFB, scar residual of 
SFW right knee joint with RFB, and a right hip disability.  
Special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of anatomical loss of one 
foot is being paid.  

Turning to a summary of the most recent relevant clinical 
evidence of record, which is the most probative evidence to 
consider in analyzing the appellant's claim, see Francisco, 
7 Vet. App. at 55, the veteran was afforded a VA examination 
in August 1997.  At that examination, the veteran reported 
that, for the previous 30 years, he had ambulated with an 
uneven gait, due initially to nerve loss in the right lower 
extremity, and, subsequently, to wearing a below-the-knee 
prosthesis.  He reported chronic low level leg and hip pain, 
and had an onset of back pain with any prolonged ambulation.  
He was able to walk only 300 to 400 yards before having 
problems.  He also had occasional breakdown of his right 
below-the-knee stump with some serosanguineous drainage.  He 
also reported having had pain with strong grasp, using his 
right hand and any resisted supination or pronation 
activities.

Examination revealed that the veteran's right upper extremity 
had normal muscle bulk except for a small divot corresponding 
with a scar in the forearm flexor group.  Sensation in the 
right upper extremity was diminished over the ulnar 
distribution in the hand.  There appeared to be good 
intrinsic hand function with no evidence of major motor loss 
in the distal ulnar distribution.  The veteran had mild 
flexor tightness in the right hand.  He could fully extend 
his digits with effort.  Grip strength was inconsistent on 
the right but approximately 40 pounds.  Examination of the 
left upper extremity revealed that the shoulder, elbow, 
wrist, and hand function demonstrated normal range of motion 
and 5/5 strength.  Examination of the right lower extremity 
revealed a well-healed, short below-the-knee amputation of 
approximately 10 cm in length.  The below-the-knee stump was 
currently intact but showed some reddened areas at the distal 
pretibial margin.  Sensation was slightly diminished in the 
distal stump.  The diagnoses included incomplete right ulnar 
nerve injury, predominately affecting the veteran's sensation 
in the right upper extremity, and occasional left upper 
extremity pain.  The examiner opined that there appeared to 
be no functional loss in the left lower extremity.

VA discharge summary shows that the veteran was hospitalized 
from January to February 1999, when it was noted that he used 
a prosthesis because of losing his right leg.  At a July 1999 
VA examination, he reported having chronic pain associated 
with his multiple GSWs and loss of his lower right leg.  
Besides his PTSD disability, he maintained that he was 
medically healthy.  

The Board finds that the veteran has not met the requirements 
to receive assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a).  As outlined above, a pre-
requisite for an award of a certificate of eligibility for 
assistance in acquiring specially adapted housing is an award 
of compensation for permanent and total disability due to any 
of the four situations listed at 38 C.F.R. § 3.809(b).  
However, as noted in the most recent medical evidence, the 
aforementioned service-connected disabilities do not produce 
blindness in both his eyes, with light perception only, nor 
do they cause the loss, or the loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  Although the 
veteran has loss of use of one lower extremity (amputation of 
right leg below the knee), he does not also have residuals of 
organic disease or injury, or loss or loss of use of one 
upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  In other words, he 
has function in the left leg and both upper extremities well 
beyond what he might have with amputation and a suitable 
prosthesis.  

The veteran has argued that he generally uses a wheelchair 
around the house, but it has not been shown that his 
difficulties result in the necessity for regular and constant 
use of such an aid for normal locomotion.  In other words, it 
might be more convenient to be in a wheelchair, and might be 
the veteran's preferred means of getting around, but the 
specific losses experienced by the veteran do not affect his 
balance or propulsion as to require a wheelchair, brace, 
crutch or cane as a normal means of locomotion.  This is so 
because he has good strength in his upper extremities and 
left lower extremity.  Indeed, he is able to walk several 
hundred yards without problems, and it should also be pointed 
out that walking with an altered gait does not per se equate 
to needing an aid such as a wheelchair for locomotion, 
especially when it is shown that such assistance is not 
required as a normal mode of getting around.

Although the veteran is in receipt of a 100 percent 
disability rating, his particular combination of disabilities 
does not fit within the specific requirements set forth in 
38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.  In other words, 
the record does not indicate that the veteran is service 
connected for or in receipt of a permanent and total 
disability evaluation for any of the four disability 
scenarios listed at 38 U.S.C.A. § 2101(a) and 38 C.F.R. 
§ 3.809(b).  Since the evidence does not show that the 
permanent and total disability evaluation was due to one of 
the criteria 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b), 
the preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.

Special Home Adaptation Grant

Though entitlement to specially adapted housing is not 
established, the veteran may qualify for a special home 
adaptation grant under the provisions of 38 U.S.C.A. 
§ 2101(b).  Assistance in acquiring special home adaptations 
is available to a veteran who does not qualify for specially 
adapted housing under 38 U.S.C.A. § 2101(a), but is entitled 
to compensation for permanent and total disability which is 
due to blindness in both eyes with 5/200 or less visual 
acuity or includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The 
veteran does not meet the criteria for this benefit.  He is 
not entitled to compensation for permanent and total 
disability due to blindness in both eyes or anatomical loss 
or loss of use of both hands.  Specifically, the veteran is 
not service connected for a visual problem.  Also, although 
service connection has been established for the veteran's 
right forearm and left elbow, the August 1997 VA examination 
report indicates that the veteran has not lost the use of 
either hand.  He has good intrinsic right hand function, and 
has normal range of motion and 5/5 grip strength in the left 
hand.  These are functions that would not be equally 
performed with an amputation and prosthesis.

Accordingly, the Board finds that the criteria for 
entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant are not met and, 
therefore, the veteran's claim is denied.  38 U.S.C.A. 
§§ 2101(b), 5107 (West 1991); 38 C.F.R. §§ 3.350(a)(2), 
3.809a (1999).


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant under 38 U.S.C.A. 
§ 2101(b) is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



